DETAILED ACTION
This is in response to the applicant’s communication filed on 8/21/2019 wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claim 14 recites a system, and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of analyzing equipment data, including generating a cost model and estimating a repair cost and replacement cost based on the model are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is “computer-implemented” (preamble of claim 1), involves a processor (“receiving” step of claim 1), and the system comprises a processor communicatively coupled to a server, said processor operable to perform the steps (claim 14), nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of analyzing equipment data, including generating a cost model and estimating a repair cost and replacement cost based on the model are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.  Examiner notes that the Background of the Specification describes the invention as relating to “the art of maintenance and service of equipment and more specifically to equipment service analytics and service auction marketplace.”  Specification ¶2.  The involvement of a marketplace indicates sales activities.  Further, the problem is described as a lack of knowledge of the maintenance history and cost to replace a unit, which makes it difficult for a manager/technician to make a decision regarding repair/replacement, which can potentially reduce the number of new equipment sales.  Specification ¶3.  All of this describes a business problem related to sales activities and/or interactions between people (particularly when also considering the claims relating to the auction marketplace for bidding on repair/replacement jobs).

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer (preamble of claim 1), processor (claim 1 and claim 14), and a server (claim 14).  The computer, processor, and server are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving data” and “obtaining data” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving and obtaining steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving data” and “obtaining data” limitations) as WURC (see MPEP 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-13 and 15-20 merely add further details of the abstract steps/elements recited in claim 1 and claim 14 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-13 and 15-20 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of recommending replacement, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 4, 19, and 20 provide further descriptive limitations of elements describing the type of historical data, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5 and 6 further limit the abstract idea by introducing the element of collecting the data using a sensor, which is an IoT device, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7 and 15 further limit the abstract idea by introducing the element of recommending repair, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 8 and 16 further include WURC in the form of transmitting and receiving data (see explanation above), and further limit the abstract idea by introducing the element of analyzing the bids, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 9, 10, and 17 introduces the element of a distributed blockchain database that receives and stores data, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 11 and 18 further include WURC in the form of transmitting a token (see explanation above).

Dependent claims 12 and 13 further include WURC in the form of receiving and storing data (see explanation above).

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 14 refer to "analyzing the equipment data and historical data to determine an action for the equipment, wherein the determining the action for the equipment comprises: generating a cost model based at least in part on the equipment data and the historical data; and estimating a repair cost and a replacement cost for the equipment based at least in part on the cost model," but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The Specification does not describe how this is done, but provides “the cost model can determine the cost benefit analysis of replacing the equipment versus repairing the equipment and present the cost benefit to the site owner” and that “the cost model can utilize algorithms, such as profit algorithms, for determining the cost benefit between repairing equipment and replacing equipment.”  Specification ¶44. However, no particular algorithm is described in the Specification.  Examiner notes that no formulas or specific examples are given, despite the fact that the Specification identifies the need for this information (see Specification ¶3).

Similarly, claim 8 refers to “analyzing the one or more bids to determine a winning bid based on the price for repair and the service personnel rating,” but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The Specification does not describe how this is done, but only states exactly what is claimed.  Specification ¶19.  Examiner notes that no formulas or specific examples are given as to how the computer would consider the price and rating of the service personnel in order to determine the winning bid. 

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

Claims 1-20 refer to using a computer to accomplish the claimed steps (claims 1-3) or as part of the system claimed (claims 14-20).  At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer to accomplish the claimed steps (claims 1-13) or as part of the system claimed (claims 14-20).  However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions (see rejection under 112(a), supra).  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Deaton et al. (US 20060235611).

Referring to claim 1:
Deaton discloses a computer-implemented method for equipment service analytics, the method comprising: 

receiving, by a processor, equipment data associated with equipment located at a site {Deaton [0025][0028]-[0030] collect on-site information relating to one or more targets 108 located at a site 110 [0028] and  Client system 104 may comprise a computing system configured to synchronize data with field reconnaissance system 102 (e.g., transmit data to, and receive data from, field reconnaissance system 102) [0030]}; 

obtaining historical data associated with the equipment {Deaton [0067][0089] This data can then be stored to provide a history of the maintenance performed on the drain. Such historical data, which may be stored in server database module 722, may be analyzed [0067]}; and 

analyzing the equipment data and historical data to determine an action for the equipment, wherein the determining the action for the equipment comprises: generating a cost model based at least in part on the equipment data and the historical data; and estimating a repair cost and a replacement cost for the equipment based at least in part on the cost model {Deaton [0067][0115] Data analysis module 902 provides the functionality to analyze inspection data to provide specific recommendations for maintenance, repair, refurbishment or replacement of infrastructure or infrastructure feature. The data analysis module includes standards data and predictive logic capable of calculating the life-cycle costs, under any number of scenarios, for the maintenance, repair or replacement [0115] where the predictive logic is interpreted as the cost model}.

Referring to claim 2:
Deaton discloses wherein the action comprises a replace recommendation for the equipment {Deaton [0115] provide specific recommendations for maintenance, repair, refurbishment or replacement [0115]}.

Referring to claim 3:
Deaton discloses wherein the historical data comprises a maintenance history associated with the equipment {Deaton [0067][0089] This data can then be stored to provide a history of the maintenance performed on the drain [0067]}.

Referring to claim 5:
Deaton discloses wherein the equipment data is collected by a sensor associated with the equipment {Deaton [0028][0041][0063][0064] where the field reconnaissance system 102, which includes the GPS receiver 206, is interpreted as the sensor which collects data, such as the location of the target 108}.

Referring to claim 6:
Deaton discloses wherein the sensor is an IoT device {Deaton [0030][0039][0041] synchronize data with field reconnaissance system 102 (e.g., transmit data to, and receive data from, field reconnaissance system 102) [0030] where field reconnaissance system is an IoT device; and where Examiner notes that Applicant has defined an IoT device as “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection” see Specification [0042]}.

Referring to claim 7:
Deaton discloses wherein the action comprises a repair recommendation for the equipment {Deaton [0115] provide specific recommendations for maintenance, repair, refurbishment or replacement [0115]}.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 1, with the following additions:

Deaton discloses a system for equipment service analytics, the system comprising: a processor communicatively coupled to a server, the processor operable to {Deaton [0030][0031] client system 104 may be configured to further transmit the inspection data recorded by field reconnaissance system 102 to server system 106 over a client-server communications interface [0031]}.

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 7.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Abiprojo et al. (US 20160377309).



Referring to claim 4:
Deaton discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (abstract).  Deaton does not disclose wherein the historical data comprises environmental data associated with the equipment.

However, Abiprojo teaches a similar system for monitoring the performance of an HVAC system of a building.  Abiprojo teaches wherein the historical data comprises environmental data associated with the equipment {Abiprojo [0102][0145][0241] In various implementations, the condensing monitor module 204 may receive ambient temperature data from a temperature sensor (not shown) [0145]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton to incorporate environmental data as taught by Abiprojo because this would provide a manner for correlating temperature data with historical operating energy cost data (Abiprojo at [0242]), thus aiding the user by predicting future energy costs based on forecasted temperature data.

Referring to claim 20:
Claim 20 is rejected on the same basis as claim 4.



Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Pai (US 20100274682).

Referring to claim 8:
Deaton discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (abstract), as well as providing project estimates for prospective clients (see [0108]).  Deaton does not disclose transmitting, to an auction marketplace, the repair recommendation, wherein the repair recommendation comprises a repair rating and a repair description; receiving one or more bids for the repair recommendation, wherein the one or more bids comprise a price for repair and a service personnel rating; and analyzing the one or more bids to determine a winning bid based on the price for repair and the service personnel rating.

Pai discloses transmitting, to an auction marketplace, the repair recommendation, wherein the repair recommendation comprises a repair rating and a repair description; receiving one or more bids for the repair recommendation, wherein the one or more bids comprise a price for repair and a service personnel rating; and analyzing the one or more bids to determine a winning bid based on the price for repair and the service personnel rating {Pai [0125][0156][0137]-[0142] In the job specification, requestors can specify a number of parameters, as will be described in relation to the example in the APPENDICES, these parameters forming the basis upon which the portal ranks bids in the step 222 in FIG. 5. Such parameters can include, but are not limited, to (a) price, (b) speed with which the service can be provided, (c) performance rating (this being a function of the performance rating feedback provided in the step 248 in FIG. 5), and (d) the geographic proximity of the potential provider to the requestor[0156] and The portal ranks the received bids according to criteria set by the requestor in the job specification. These criteria can include one ore more of urgency, price, proximity, and performance rating based upon stored feedback for the provider from previous transactions [0141] and The ranked bids are either considered by the requestor and a winning bid is selected, or the portal makes an automatic selection and advises the requestor thereof [0142] and further, the specific type of data being transmitted to the auction marketplace (i.e., the repair rating and the repair description) are non-functional descriptive material, does not further limit the scope of the claim, and therefore, receives little patentable weight; see MPEP 2111.05}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton to incorporate an auction marketplace as claimed as taught by Pai because this would provide a manner for selecting the best bid in response to a requisition by a customer (Pai at [0056]), thus aiding the user by making a recommendation as to the best provider for the user’s job.

Referring to claim 9:
Deaton, as modified by Pai, discloses  wherein the auction marketplace is a distributed database that includes a plurality of data records, the data records comprise equipment repair bids associated with a plurality of equipment {Pai [0071][0084][0095][0158] The databases 709, structured either as a single database or as a number of distinct databases, typically store information about goods and services, registered providers, and registered requestors [0095] where the number of distinct databases is interpreted as a distributed database}.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 8.

Claims 10, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Pai (US 20100274682), and further in view of Sandhu (US 20190139069).

Referring to claim 10:
Deaton, as modified by Pai, discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (Deaton abstract), as well as providing project estimates for prospective clients (see Deaton [0108]).  Deaton, as modified by Pai, does not disclose wherein the distributed database is block chain that receives data for storage, the data received for storage is configured to be processed to generate a transaction record that is dependent on previous data stored in the block chain.

However, Sandhu teaches a similar system for a crowdsourced marketplace in which the crowd may vouch for and rank bids and providers (abstract).  Sandhu teaches wherein the distributed database is block chain that receives data for storage, the data received for storage is configured to be processed to generate a transaction record that is dependent on previous data stored in the block chain {Sandhu [0028][0030] other information and data generated under the invention may be stored in a blockchain, other distributed ledger [0028]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton and Pai to incorporate a blockchain database as taught by Sandhu because this would provide a manner for storing data generated by the invention (Sandhu at [0028]), thus aiding the user by providing accurate records.

Referring to claim 12:
Deaton, as modified by Pai, discloses receiving, from a service person associated with the winning bid, a repair confirmation; and storing the repair confirmation in the transaction record {Deaton [0091] Reporting data 808 may be stored in the database to facilitate the creation of on-demand reports via the data reporting module . . . The report may include the location of the leak on the roof, a picture depicting the condition of the roof component at the time of the roof leak, a description of the repair performed to stop the leak, and a picture of the roof component after a repair is completed [0091]}.

Referring to claim 13:
Deaton, as modified by Pai, discloses wherein the repair confirmation comprises an image of the equipment {Deaton [0091] The report may include the location of the leak on the roof, a picture depicting the condition of the roof component at the time of the roof leak, a description of the repair performed to stop the leak, and a picture of the roof component after a repair is completed [0091]}.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 10.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Pai (US 20100274682), and further in view of Meyyappan et al. (US 10210498).

Referring to claim 11:
Deaton, as modified by Pai, discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (Deaton abstract), as well as providing project estimates for prospective clients (see Deaton [0108]).  Deaton, as modified by Pai, does not disclose transmitting a token to a service person associated with the winning bid; and transmitting the token to an IoT device, wherein the token authenticates the service person; and wherein the IoT device provides access to the equipment.

However, Meyyappan teaches a similar system for smart appliances linked to a user account and monitored for operational issues, which may then be resolved by a service event (abstract).  Meyyappan teaches transmitting a token to a service person associated with the winning bid; and transmitting the token to an IoT device, wherein the token authenticates the service person; and wherein the IoT device provides access to the equipment {Meyyappan 4:20-46; 10:26-46; see also claims 26 and 27; the service provider that is selected to perform the service event is provided a digital key. In an embodiment, the digital key includes a scannable code (e.g., a QR code or a barcode). The digital key may be optically scanned or may be wirelessly transmitted to a receiver via, for example, near field communications (“NFC”) or Bluetooth low energy (“BLE”) communications signals. In some embodiments, the digital key is active only for a particular time period, such as a window during which the service event is scheduled to be completed. Upon the digital key being verified, the service provider may be provided access to the connected home 104, for example, by automatically unlocking the front door. The service provider may then perform the service event on the smart appliance 102 [10:26-46] where the time limited key is interpreted as a token; see also claims 26 and 27}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton and Pai to incorporate the use of a token for authentication and access as taught by Meyyappan because this would provide a manner for managing a service event (Meyyappan at 10:26-46), thus aiding the user by controlling access of the service provider to the location of the smart appliance being serviced.

Referring to claim 18:
Claim 18 is rejected on the same basis as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Andrew K.S. Jardine, Daming Lin, Dragan Banjevic, A review on machinery diagnostics and prognostics implementing condition-based maintenance, Mechanical Systems and Signal Processing, Volume 20, Issue 7, 2006, Pages 1483-1510, ISSN 0888-3270, https://doi.org/10.1016/j.ymssp.2005.09.012.
(https://www.sciencedirect.com/science/article/pii/S0888327005001512). Jardine discloses 
That Condition-based maintenance (CBM) is a maintenance program that recommends maintenance decisions based on the information collected through condition monitoring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689